Title: From Thomas Jefferson to Arthur S. Brockenbrough, 2 September 1823
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.

Sep. 2. 23.I made a rough draught of a Contract with Mr Raggi for the 10. bases & 2. half bases, and sent it to Negrin to explain to him. he agreed to every thing in it except the price. on that subject he urges that it was the attic base, of which mr Dinsmore made a drawing, that he had in view to furnish at 60. D. but that the Corinthian base of the Pantheon, of which mr neilson has furnished him a drawing, is nearly double the work. this is partly true, and I have agreed to allow him 5. D. more for each, to wit 65. d for the bases & the half for each half base. with this single change he is ready to sign the agreement, of which of course you will have to execute 2. fair copies, one for yourself, one for him; and I will ask you for another fair copy which I will inclose to mr Appleton. friendly salutations.